 Case 3:20-cr-02087-JLS Document 39 Filed 04/28/21 PageID.71 Page 1 of 1




 1

 2

 3                          IN THE UNITED STATES DISTRICT COURT

 4             IN AND FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 5
                                 (HON. JANIS L. SAMMARTINO)
 6

 7    UNITED STATES OF AMERICA,                     )       Case No. 20-CR-02087
                                                    )
 8
                                                    )       ORDER CONTINUING MOTION
              Plaintiffs,
 9                                                  )       HEARING/TRIAL SETTING
                                                    )
10    vs.                                           )
                                                    )
11                                                  )
      MANUEL RAMIREZ MERCADO,
                                                    )
12
                                                    )
              Defendant.
13    _________________________________
14
            Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that the
15
     Motion Hearing/Trial Setting set for April 30th, 2021 shall be continued to June 11, 2021 at 1:30
16
     p.m. Defendant shall file an acknowledgment of the new hearing date by May 21, 2021.
17
            For the reasons set forth in the joint motion, the Court finds that the ends of justice will be
18
     served by granting the requested continuance, and these outweigh the interests of the public and
19
     the defendant in a speedy trial. Accordingly, the delay occasioned by this continuance is
20
     excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), as well as under 18 U.S.C. § 3161(h)(1)(D).
21
            IT IS SO ORDERED.
22

23
     Dated: April 28, 2021

24

25

26
27

28


                                                        1
